DETAILED ACTION
Response to Amendment
3.  (Continued)
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.  In particular, the proposed limitation of the new range of copper within the aluminum alloy core requires further consideration and/or search. 

Response to Arguments
12.  (Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.  
Applicant argues that since WIPO Publication 2016/134967 (WO ‘967) teaches 0.6 to 1.25% copper, preferably 0.7 to 1.1% copper, and more preferably 0.75% to 1.05% copper, one having ordinary skill in the art would not arrive at the core chemistry including 1.2 to 2.3% copper as recited in claim 1. In particular Applicant asserts that since the preferred and more preferred ranges of the copper ranges do not overlap with the claimed range of 1.2 to 2.3% of copper, that one of ordinary skill in the art would not have been motivated to increase the preferred concentration of copper. 
This argument is not found to be persuasive. 
The broad range of WO ‘967 overlaps the claimed ranges. Therefore, a prima facie case of obviousness has been established. Applicant has failed to rebut this prima face case of obviousness. 
The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned. (MPEP 2123) They are part of the literature of the art, relevant for all they contain. Id. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Id. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Id. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
In the instant case, the preferred and more preferred ranges of WO ‘967 do not constitute a teaching away from the broader disclosure. Therefore, even though preferred and more preferred embodiments are presented, the broader disclosure overlaps the claimed ranges. A prima facie case of obviousness has been established. Applicant has failed to rebut this prima facie case of obviousness. 

Applicant argues that EP 2129520 (EP ‘520) does not set forth a waterside liner.
This argument is not found to be persuasive. 
As set forth above, the proposed amendments to the claims will not be entered. The waterside liner was not included within the limitations of previously considered independent claim 1. Therefore, Applicant’s arguments directed thereto are not considered to be persuasive since they are not commensurate in scope with the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784